PER CURIAM.*
While plaintiffs counsel produced evidence showing she was out of town for *375medical reasons for approximately two weeks immediately prior to the expiration of the ninety day period for requesting service, and was in court on the entire day of the deadline, she has not shown any reason why she was prevented from requesting service within the first two months of the ninety day period. Plaintiffs counsel’s request of service one day after the ninety day period expired strongly suggests she either miscalculated or mis-calendared the deadline. Such inadvertence does not constitute good cause. See, e.g., Norbert v. Loucks, 01-1229 (La.6/29/01), 791 So.2d 1283.
Accordingly, the writ is granted. The judgment of the trial court is reversed, and relators’ motion for involuntary dismissal under La.Code Civ. P. art. 1672(C) is granted.
CALOGERO, C.J., KIMBALL and JOHNSON, JJ., would deny the writ.

 Retired Judge Robert L. Lobrano participated in this decision as Associate Justice Pro Tem-pore.